Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the Request for Continued Examination (RCE) filed on 12/23/2020. Currently, claims 1-3, 5-12 and 14-20 are pending in the application. Claims 19-20 have been withdrawn. Claims 4 and 13 have been cancelled.


Claim Objections

Claim 8 is objected to because of the following informalities: Where it recites “master chip than to the, and” in lines 3-5 should be “master chip, and”.  Appropriate correction is required.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5-12 and 14-18 are rejected under 35 U.S.C. 103 as being obvious over KIM et al (US 20140138851 A1) in view of KWON (US 20160161992 A1) and KWON et al (US 20130099373 A1, herein after as “K3”).

Regarding claim 1, Figure 23/26 of KIM discloses a semiconductor package comprising: 
a package substrate (201); 
a plurality of external connections (250) under the package substrate; 
a master chip (20) on the package substrate; 
at least one slave chip (10) on the master chip; 
a plurality of first bumps (middle bumps between 201 and 20) and a plurality of second bumps (edge bumps between 201 and 20) between the package substrate and the master chip (20); and 
a plurality of wires (W) connecting the package substrate (201) to the at least one slave chip (10), wherein a plurality of second paths (IC) connecting the plurality of second bumps (edge bumps) to the plurality of wires (W), and wherein an upper surface of the package substrate (201, please see Figure 23 for view) comprises a first edge (E1) and a second edge (E2) that extend in a first direction and a third edge (E3) and a fourth edge (E4) that extend in a second direction, and wherein the plurality of first bumps (middle bumps) are closer to a first central line that extends 

KIM does not explicitly teach that wherein the package substrate (201) comprises a plurality of first paths connecting the plurality of first bumps (middle bumps between 201 and 20) to the plurality of external connections (250).

However, KWON is a pertinent art which teaches semiconductor packages ([0006]). Figures 1-14 of KWON teach bumps between a package substrate (110, Figure 4) and a semiconductor chip (130) that are connected to power (VDD) and ground (VSS) pads using external connection (26) by using connecting path (wires within 110, Figure 4).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use the package substrate (201) comprising a plurality of first paths connecting the plurality of first bumps (middle bumps between 201 and 20) to the plurality of external connections (250) in the device of KIM according to the teaching of KWON in order to connect powers and ground connections to drive the chips (20 and 10, Figure 26 of KIM) from external source ([0063] of KWON).

Further, KIM does not teach wherein a second bump of the plurality of second bumps, closest to a second central line, is closer to the second central line than the plurality of first bumps in the 


    PNG
    media_image1.png
    501
    486
    media_image1.png
    Greyscale

However, K3 is a pertinent art which teaches a semiconductor device package which include an upper package including a plurality of upper semiconductor devices connected to an upper package substrate. The semiconductor packages may also include a lower package including a lower semiconductor device connected to a lower package substrate. The upper and lower packages may be connected to each other. Figure 5 of K3 teaches such a device wherein some of the bumps/pads in the periphery are closest to a center line than some of the bumps/pads in the 

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor package of KIM in view of KWON by having a second bump of the plurality of second bumps, closest to a second central line, is closer to the second central line than the plurality of first bumps in the first direction, the second central line extending in the second direction and passing through the central point according to the teaching of K3  in order to provide efficient routing and connection of different devices in the package with a reasonable expectation of success and also it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Regarding claim 2, Figure 26 of KIM in view of KWON disclose that the semiconductor package of claim 1, wherein the master chip (20, Figure 26 of KIM) is connected to the plurality of external connections (250) through the plurality of first bumps (middle bumps in Figure 26) and the plurality of first paths of the package substrate (201) (please see Figures 4-5 of KWON). 

Regarding claim 3, Figure 26 of KIM semiconductor package of claim 1, wherein the at least one slave chip (10) is connected to the master chip (20) through the plurality of wires (W), the plurality of second paths (IC) of the package substrate (201), and the plurality of second bumps (edges bumps between 201 and 20). 


Regarding claim 5, Figure 26 of KIM discloses that the semiconductor package of claim 1, wherein the plurality of first bumps (middle bumps between 201 and 20) are closer to the central point of the lower surface of the master chip (20) than the plurality of second bumps (edge bumps between 201 and 20) (please see Figure 23 for bottom view of 20). 

Regarding claim 6, Figure 26 of KIM in view of KWON and K3 teach that the semiconductor package of claim 1, wherein at least one of the plurality of first bumps (middle bumps between 201 and 20) is closer to the first central line than to the first edge and the second edge of the lower surface of the master chip (please see Figure 23 for bottom view of 20) (Please see the annotated Figure of K3 above). 

Regarding claim 7, Figure 26 of KIM in view of KWON and K3 teach that the semiconductor package of claim 1, wherein at least one of the plurality of first bumps (middle bumps between 201 and 20, Figure 26 of KIM) is closer to the second central line than to the third edge and the fourth edge of the lower surface of the master chip (Please see the annotated Figure of K3 above). 

Regarding claim 8, Figure 26 of KIM discloses that the semiconductor package of claim 1, wherein second bumps of a first group (bumps nearest to sides of 20) among the plurality of second bumps (edge bumps between 201 and 20) are closer to the first edge of the lower surface of the master chip (20), and wherein second bumps of a second group (edge bumps on a second side of 20) among the plurality of second bumps are closer to the second edge of the lower 

Regarding claim 9, Figure 26 of KIM discloses that the semiconductor package of claim 8, wherein the second bumps of the first group and the second bumps of the second group are arranged in the first direction (please see Figure 23 for bottom view of 20, edge bumps are present on both E1 and E2 side). 

Regarding claim 10, Figure 26 of KIM in view of KWON and K3 teach that the semiconductor package of claim 1, wherein second bumps of a third group among the plurality of second bumps (edge bumps between 201 and 20, Figure 26 of KIM) are closer to the third edge of the lower surface of the master chip (20) than to the second central line, and wherein second bumps of a fourth group among the plurality of second bumps are closer to the fourth edge of the lower surface of the master chip than to the second central line of the lower surface of the master chip (please see Figure 23 for bottom view of 20, bumps at the edge are present on E3/E4 sides). 

Regarding claim 11, Figure 26 of KIM discloses that the semiconductor package of claim 10, wherein the second bumps of the third group and second bumps of the fourth group are arranged in the second direction (please see Figure 23 for bottom view of 20, bumps at the edge are present on E3/E4 sides). 

Regarding claim 12, Figure 26 of KIM discloses a semiconductor package comprising: 

a plurality of second upper pads (BC1), and a plurality of third upper pads (CC1) connected to the plurality of second upper pads (BC1); 
a plurality of external connections (250) connected to the plurality of lower pads (LC) of the package substrate (201); 
a master chip (20) on the package substrate; 
at least one slave chip (10) on the master chip; 
a plurality of first bumps (middle bumps between 201 and 20) between the plurality of first upper pads (middle pads between BC1 and BC2) of the package substrate and the master chip; 
a plurality of second bumps (edge bumps between 201 and 20) between the plurality of second upper pads (BC1) of the package substrate and the master chip (20); and 
a plurality of wires (W) connecting the plurality of third upper pads (CC1) of the package substrate to the at least one slave chip (10), wherein an upper surface of the package substrate (201) includes a first edge (E1, please see Figure 23) and a second edge (E2) that extend in a first direction and a third edge (E3) and a fourth edge (E4) that extend in a second direction, and wherein the plurality of first upper pads (middle pads of 201 between BC1 and BC2) are closer to a first central line that extends in the first direction (E1/E2 direction, please see Figure 23) and passes a central point of the upper surface of the package substrate (201) than the plurality of second upper pads (BC1).

KIM does not explicitly teach that the plurality of lower pads (LC) connected to the plurality of first upper pads (middle pads between BC1 and BC2).

However, KWON is a pertinent art which teaches semiconductor packages ([0006]). Figures 1-14 of KWON teach bumps between a package substrate (110, Figure 4) and a semiconductor chip (130) that are connected to power (VDD) and ground (VSS) pads using external connection (26) by using connecting path (wires within 110, Figure 4).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use the plurality of lower pads (LC) having them connected to the plurality of first upper pads (middle pads between BC1 and BC2) in the device of KIM according to the teaching of KWON in order to connect powers and ground connections to drive the chips (20 and 10, Figure 26 of KIM) from external source ([0063] of KWON).

KIM, further, does not teach wherein a second bump of the plurality of second bumps, closest to a second central line, is closer to the second central line than the plurality of first bumps in the first direction, the second central line extending in the second direction and passing through the central point.

However, K3 is a pertinent art which teaches a semiconductor device package which include an upper package including a plurality of upper semiconductor devices connected to an upper package substrate. The semiconductor packages may also include a lower package including a lower semiconductor device connected to a lower package substrate. The upper and lower packages may be connected to each other. Figure 5 of K3 teaches such a device wherein some of the bumps/pads in the periphery are closest to a center line than some of the bumps/pads in the 

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor package of KIM in view of KWON by having a second bump of the plurality of second bumps, closest to a second central line, is closer to the second central line than the plurality of first bumps in the first direction, the second central line extending in the second direction and passing through the central point according to the teaching of K3  in order to provide efficient routing and connection of different devices in the package with a reasonable expectation of success, and also it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Regarding claim 14, Figure 26 of KIM in view of KWON and K3 teach that the semiconductor package of claim 12, wherein the plurality of first upper pads (middle pads of 201 between BC1 and BC2, Figure 26 of KIM) are closer to a first central line than the plurality of third upper pads (CC1) (please see Figure 23 for top view of 201) (Please see the annotated Figure of K3 above). 

Regarding claim 15, Figure 26 of KIM in view of KWON and K3 teach that the semiconductor package of claim 12, wherein the plurality of second upper pads (BC1, Figure 26, KIM) are closer to a first central line than the plurality of third upper pads (CC1) (please see Figure 23 of KIM for top view of 201) (Please see the annotated Figure of K3 above). 


Regarding claim 16, Figure 26 of KIM in view of KWON and K3 teach that the semiconductor package of claim 12, wherein third upper pads (CC1, Figure 26, KIM) of a first group among the plurality of third upper pads are closer to the first edge (E1) of an upper surface of the package substrate than to a first central line, wherein third upper pads of a second group among the plurality of third upper pads are closer to the second edge (E2) of an upper surface of the package substrate than to the first central line on the upper surface of the package substrate (please see Figure 23 for top view of 201) (Please see the annotated Figure of K3 above). 

Regarding claim 17, Figure 26 of KIM in view of KWON and K3 teach that the semiconductor package of claim 12, wherein third upper pads (CC1, Figure 26 of KIM) of a third group among the plurality of third upper pads are closer to a third edge (E3) of an upper surface of the package substrate (201) than to the second central line, wherein third upper pads of a fourth group among the plurality of third upper pads are closer to the fourth edge (E4) of an upper surface of the package substrate than to the second central line on the upper surface of the package substrate (please see Figure 23 for top view of 201) (Please see the annotated Figure of K3 above). 

Regarding claim 18, Figure 26 of KIM in view of KWON and K3 teach that the semiconductor package of claim 12, wherein the plurality of first upper pads (middle pads of 201 between BC1 and BC2, Figure 26 of KIM) are closer to the central point of an upper surface of the package substrate than the plurality of third upper pads (CC1) (please see Figure 23 for top view of 201) (Please see the annotated Figure of K3 above). 


Response to Arguments

Applicant’s arguments/amendments regarding the rejection of claims 1-3, 5-12 and 14-18, filed on 11/30/2020 as recited in pages 10-13, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS, can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813
02/20/2021